  Case 20-04773       Doc 46     Filed 12/31/20 Entered 12/31/20 14:30:12           Desc Main
                                   Document     Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       20-04773
                                             )
DEBBIE DOWNIE,                               )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: COX

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: ecf@tvch13.net

To the following persons or entities who have been served via U.S. Mail: See attached list.

  PLEASE TAKE NOTICE that on January 25, 2021, at 9:00 A.M., I will appear before the
  Honorable Judge COX, or any judge sitting in that judge’s place, and present the Motion to
                  Alter Order at Docket #39, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 273 2896 and the password is
778135. The meeting ID and password can also be found on the judge’s page on the court’s web
site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before December 31, 2020, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.
  Case 20-04773      Doc 46     Filed 12/31/20 Entered 12/31/20 14:30:12         Desc Main
                                  Document     Page 2 of 4



DATE OF SERVICE: December 31, 2020                 /s/ Robert C. Bansfield Jr.
                                                   Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com


To the following persons or entities who have been served via U.S. Mail:

Debbie Downie
1415 W. 123rd St., #2                              Premier Bankcard, LLC
Calumet Park, IL 60827                             Jefferson Capital Systems LLC Assignee
                                                   Po Box 7999
Illinois Department of Employment                  Saint Cloud, MN 56302-9617
PO Box 4385
Chicago, IL 60680                                  Commonwealth Edison Company
                                                   Bankruptcy Department
Speedy Rapid Cash                                  1919 Swift Drive
PO Box 780408                                      Oak Brook Terrace, IL 60523
Wichita, KS 67278
                                                   Portfolio Recovery Associates, LLC
City of Chicago Department of Finance              c/o Progress One Financial, LLC
c/o Arnold Scott Harris P.C.                       POB 41067
111 W. Jackson Ste. 600                            Norfolk, VA 23541
Chicago, IL 60604
                                                   Internal Revenue Service
Peoples Gas Light & Coke Company                   P.O. Box 7346
200 East Randolph Street                           Philadelphia, PA 19101-7346
Chicago, Illinois 60601
                                                   Illinois Department of Revenue
Nicor Gas                                          PO Box 19035
PO Box 549                                         Springfield, IL 62794-9035
Aurora, IL 60507
                                                   Federal Loan Servicing
Zalutsky & Pinski, Ltd                             PO box 69184
111 W. Washington St., Ste. 1550                   Harrisburg, PA 17106-9184
Chicago, IL 60602
     Case 20-04773      Doc 46      Filed 12/31/20 Entered 12/31/20 14:30:12            Desc Main
                                      Document     Page 3 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                          )       20-04773
                                                )
DEBBIE DOWNIE,                                  )       Chapter 13
                                                )
                        Debtor.                 )       Hon. Judge: COX

                        MOTION TO ALTER ORDER AT DOCKET #39

         NOW COMES the Debtor, Debbie Downie, by and through her attorneys, DAVID M.

SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof state as follows:

1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2)       On February 21, 2020, the Debtor filed a voluntary petition for relief pursuant to Chapter

13 under Title 11 USC, and the Chapter 13 plan was confirmed on June 1, 2020. Tom Vaughn

was appointed Trustee in this case.

3)       On October 5, 2020, the Court granted Debtor’s Motion to Modify Chapter 13 Plan

(Docket #35), which requested to both defer Debtor’s default at that time and decrease the

Debtor’s monthly plan payment.

4)       The order entered by the Court (Docket #39) inadvertently did not include language

deferring the Debtor’s plan payment default at the time the motion was granted despite the clear

intention of the motion based on the prayer of relief included in that motion.

5)       The Debtor seeks to amend the October 5, 2020, order modifying the Debtor’s plan to

defer the default, nunc pro tunc.

      6) This proposal is made in good faith and without the intent to defraud creditors.
  Case 20-04773       Doc 46     Filed 12/31/20 Entered 12/31/20 14:30:12         Desc Main
                                   Document     Page 4 of 4



       WHEREFORE, the Debtor, Debbie Downie, prays that this Honorable Court amend the

Order entered October 5, 2020, to include language deferring the Debtor’s plan payment default

and for such other and further relief as the Court deems fair and proper.



                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtors

   David M. Siegel & Associates, LLC
   790 Chaddick Drive
   Wheeling, IL 60090
   (847) 520-8100
   rbansfield@davidmsiegel.com
